Citation Nr: 0315289	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  96-23 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUES

1.	Entitlement to a rating in excess of 10 percent for 
right knee chondromalacia.

2.	Entitlement to a rating in excess of 10 percent for left 
knee chondromalacia.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1984 to 
January 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, that denied an increased (compensable) rating 
for bilateral patellofemoral arthralgia.  A November 1996 
rating decision assigned a single 10 percent disability 
evaluation for the bilateral patellofemoral syndrome.  In 
August 1998, the veteran was afforded a hearing before the 
undersigned Board Member.  In January 1999, the Board 
remanded the veteran's claim to the RO for further 
evidentiary development.  In an April 2000 rating decision, 
the RO assigned separate 10 percent disability ratings for 
the veteran's service-connected left and right knee 
chondromalacia.

The Board observes that, in a November 2001 rating decision, 
the RO denied entitlement to service connection for lumbar 
radiculopathy with herniated lumbar disc, claimed as 
secondary to the veteran's service-connected bilateral knee 
condition.  The veteran submitted a notice of disagreement as 
to this matter later that month and, in September 2002, the 
RO issued a statement of the case.  However, a review of the 
record reveals that a substantive appeal is not currently 
associated with the claims file.  Thus, as a perfected appeal 
has not been received as to the matter of entitlement to 
service connection for a back disorder secondary to the 
service-connected knee disabilities, the Board will confine 
its consideration to the matters as set forth on the first 
page of this decision.



FINDINGS OF FACT

1.  The most probative and current medical evidence of record 
shows that the veteran's service-connected right knee 
disability is manifested by essentially full range of motion 
and normal X-rays, with subjective complaints of pain with 
locking and stiffness.

2.  With further regard to the right knee, the objective 
medical evidence of record contains no indication of 
subluxation or lateral instability, a dislocated semilunar 
cartilage, ankylosis, limitation of leg flexion between 15 
and 30 degrees, or limitation of leg extension between 15 and 
45 degrees.

3.  The most probative and current medical evidence of record 
shows that the veteran's service-connected left knee 
disability is manifested by essentially full range of motion 
and normal X-rays, with subjective complaints of pain with 
locking and stiffness.

4.  With further regard to the left knee, the objective 
medical evidence of record does not reflect subluxation or 
lateral instability, a dislocated semilunar cartilage, 
anklylosis, limitation of leg flexion between 15 and 30 
degrees, or limitation of leg extension between 15 and 45 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee chondromalacia have not been met.  38 U.S.C.A. §§ 
1155, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5255 (2002).

2.  The criteria for a rating in excess of 10 percent for 
left knee chondromalacia have not been met.  38 U.S.C.A. §§ 
1155, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5255 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service records show that, according to an October 1984 
report prepared for a medical evaluation board, the veteran 
developed bilateral knee pain within a month of basic 
training.  Examination revealed full range of knee motion 
with tenderness on patellar compression and mild 
patellofemoral crepitance but no effusion, atrophy, or 
instability, and negative patella apprehension signs.  X-rays 
of the knees were within normal limits.  The records contain 
a report of right heel pain, and an April 1984 bone scan 
included results consistent with stress remodeling at the 
junction of the talus with the tibia and the right calcaneus, 
in the lateral tibial plateau on the left, and in the medial 
tibial plateaus, bilaterally.  Diagnoses included bilateral 
patellofemoral arthralgias.  Separation from service was 
recommended.

In an April 1986 rating decision, the RO granted service 
connection for bilateral patellofemoral arthralgia, and 
assigned a noncompensable (zero percent) disability 
evaluation.

A November 1988 medical record from G.H.R., M.D., indicates 
that the veteran was in a motor vehicle accident two weeks 
earlier when he was driving a truck and was hit from behind 
by a larger truck.  He was pushed against a rail and his 
vehicle tipped over, causing him to be thrown around in the 
cab and to hit his head on the roof.  Cervical spine X-rays 
showed no evidence of fracture or dislocation.  Subsequent 
medical records reflect complaints of headaches and dizziness 
associated with the accident.

A May 1995 private medical record from S.R.M., M.D., 
indicates that the veteran was seen for evaluation of his 
knees and back.  The veteran gave a 10-year history of leg 
pain that had started in service.  He had leg pain, left 
worse than right.  Examination focused on the veteran's 
complaints of back pain.  



In August 1995, the RO received the veteran's claim for an 
increased rating for his service-connected bilateral knee 
disability.  He asserted that his knee condition had worsened 
since service connection was awarded in 1986.  An August 1995 
VA outpatient record reflects his complaint of pain in the 
back of both knees and below both knee caps for the past ten 
years.

An October 1995 VA examination report includes the veteran's 
complaint of worsening and constant bilateral knee pain, more 
so on the left.  After more than 20 minutes, he experienced 
severe pain that was exacerbated by prolonged standing.  The 
pain was localized in the medial, anterior, and lateral sides 
of both knees.  He denied a history of joint trauma or knee 
surgery.  On examination, the veteran had a normal gait with 
no limping.  Examination of the knees revealed no effusion, 
with mild tenderness in the joints, medially, anteriorly, and 
laterally, with no crepitus.  There was a positive McMurray 
sign on both knees, and normal range of motion.

The veteran underwent VA orthopedic examination in November 
1995.  According to the examination report, he had a history 
of heel pain, then knee pain, in service.  On clinical 
evaluation, his knees showed tenderness over the medial and 
lateral femoral condyles and a positive patella test, but 
normal ligamentous structures, no effusion, and a normal 
range of motion.  X-rays were reported to be within normal 
limits.  Diagnoses included bilateral knee pain, but the 
examiner indicated that he was unable to determine its cause.

According to a March 1996 VA outpatient record, the veteran 
complained of bilateral knee pain.  There was tenderness over 
the patella and some fluctuation and swelling under the 
patella with tenderness.  Patellar tendonitis was noted.  An 
April 1996 VA podiatry record includes his complaints of very 
painful legs and feet with progressively worsening pain.  He 
had severe medial left knee pain, took Motrin without relief, 
and wore a hinged knee support on the left knee.  


At a May 1996 VA orthopedic examination, the veteran reported 
a vestibular problem for which he received private medical 
treatment.  He said blood tests for rheumatoid arthritis had 
been negative.  He did not work, primarily due to the 
vestibular problem, but also because of knee and foot pain.  
It was noted that examination of the knees revealed the same 
findings as the November 1995 examination, noted above, 
including tenderness of the medial and femoral condyles, no 
effusion, normal range of motion, and normal ligamentous 
strokes.  The patella test on the left knee was reported as 
"very positive."  Diagnoses included bilateral 
chondromalacia patellae and bilateral knee pain.

In a November 1996 rating decision, the RO assigned a single 
10 percent disability evaluation for the veteran's bilateral 
patellofemoral syndrome, under Diagnostic Code 5299-5255, 
from August 1995.

According to medical and other records received from the 
Social Security Administration (SSA), in a July 1997 
administrative decision the veteran was found to be totally 
disabled and entitled to SSA benefits as of September 1995.  
He was found to be disabled due to vertiginous syndromes and 
other disorders of the vestibular system.  

A September 1997 VA medical record indicates that the veteran 
complained of leg and back pain.  Findings of a neurologic 
evaluation were normal, except for limited neck and upper 
extremity motion due to back pain.  The diagnoses were 
neuropathic back pain and major depression.

At his August 1998 Board hearing, and at his July 1997 
personal hearing at the RO, the veteran testified that he had 
constant knee and foot pain that affected his ability to 
walk, drive, and sleep.  He also described having a painful 
back disorder.  The veteran indicated that a VA physician in 
a pain management clinic had recommended that he wear a left 
knee brace, but he did not wear it much because he did not go 
many places.  During his Board hearing, he stated that he was 
"unemployable at this point partly because of where I'm at . 
. . ."

The veteran underwent VA orthopedic examination in February 
2000.  According to the examination report, he currently 
complained of pain, weakness, stiffness, and swelling, more 
on the right than on the left.  There was some heat on the 
right leg, locking, and lack of endurance.  The veteran 
described pain on both knees when his knee was positioned in 
one position for a while, that made him continue to move his 
knee position.  Being on foot for a while increased knee 
pain.  There was locking of the knees that required twisting 
of the knees to relieve it.  He said he took no medication, 
for fear of side effects.  He had decreased a lot of activity 
on his feet because of the pain that aggravated his knee pain 
and increased his disability because of pain after increased 
activity on his feet.  He had been given a hinged knee brace 
that he sometimes wore for a long day with expected increased 
activity on feet.  It had given him questionable help.  The 
veteran had no known history of knee surgery.  He denied any 
dislocation of the kneecap.  He said he had not worked since 
1995, in part because of chronic pain, but mainly due to 
vertigo.  

On examination, the veteran walked with a slight limping 
gait, but consistently showing some limping in the left leg 
while standing and during activities in the examining room.  
The left knee showed no swelling, erythema, or increased 
temperature.  There was tenderness in the left patellar 
tendon and left fibular head area with some pain radiating 
down the distal leg on percussion on the fibular head area on 
the left.  There was no apprehension sign to patellar side-
to-side movement, but there was pain on vertical compression 
of the left patella, and some apprehension for that maneuver.  
There was occasional crepitus audible and palpable, on the 
left knee flexion extension movement.  Left knee range of 
motion was possible from 0 to 120 degrees, with no ligament 
deficiency.  The right knee also showed tenderness in the 
patellar tendon and fibular head area.  There was mild 
swelling on the right knee compared to the left side, but 
there was no erythema or increased temperate, and range of 
motion was from 0 to 120 degrees with no ligament deficiency.  
There was mild pain on verticular compression of the right 
patella.  There was slight atrophy of the left thigh compared 
to the right side.  The veteran was able to squat to 80 
degrees of knee flexion, bilaterally, with careful movement 
with arm support on the chair in case he developed severe 
pain.  He refused to do repeat squatting for fear of 
aggravation of his knee pain and more disability.  He was 
able to do knee flexion and extension in the sitting position 
in a leisurely manner on the right side, with pain.  On the 
left knee, he experienced pain, with some difficulty with 
weakened movement and increased discomfort.  It was noted 
that X-rays taken by VA in 1998 were normal for the knees.  

The VA examiner said the veteran had symptoms and findings 
consistent with bilateral chondromalacia patellae.  It was 
noted that he also had chronic low back pain with left ankle 
weakness and a peroneal nerve problem in the left fibular 
head area, apparently due to the service-connected knee 
disorder with significantly limited functional ability during 
repeated use of the knees.  The VA examiner commented that 
additional loss of range of motion was hard to tell at that 
time but temporarily could decrease significantly with 
repetitive stressful use of the knees, with more use leading 
to more loss of additional range of motion to be expected.  
Although the VA physician was unable to determine the exact 
degree of range of motion lost with repeated use of the 
knees, he said it was reasonable to expect that the more use 
and more stressful activity, the more loss of range of motion 
can be expected, but that it would be temporary and would 
improve with rest.  

As noted above, in April 2000, the RO awarded separate 10 
percent disability evaluations for chondromalacia of the 
right and left knees, evaluated under Diagnostic Code 5299-
5255.  This award was made effective retroactively, from 
August 1995.

According to an October 2000 VA outpatient record, the 
veteran complained of recurrent severe headaches and left leg 
and knee pain, which might have been associated with his 
service-connected disability or related to back and leg pain.  

In January 2001, the veteran underwent a VA orthopedic 
examination for the purpose of determining whether his 
claimed back disorder was secondary to the service-connected 
bilateral knee disabilities.  A mild left L4-5 radicular 
deficit was noted, but the VA examiner did not believe that 
the veteran's back disorder was related to his knee 
disabilities.

In October 2002, the veteran underwent VA orthopedic 
examination to assess the current level of impairment of his 
service-connected chondromalacia of the left and right knees.  
According to the examination report, the veteran reported 
daily pain in both knees, more anteriorly and along the 
medial patellar facet, especially with long periods of 
sitting and with attempts at sitting cross-legged on the 
floor.  He also had discomfort when walking.  Subjectively, 
he did not describe weakness of the knee flexors or extensors 
and did not describe fatigability of the knee musculature.  
He had stiffness in both knees on a daily basis.  He said he 
had rare swelling of the knees with no specific complaint of 
heat or redness changes.  He had daily locking in both knees 
that occurred three to four times per day in each knee.  The 
veteran did not describe any frequent episodes of instability 
or giving away and stated that it rarely occurred.  He had to 
reposition his knees frequently in order to avoid increased 
discomfort in the knees.  No other specific flare-ups were 
described.  The veteran did not use any kind of crutch, 
brace, or cane.  He wore hinged braces in the past but had 
not worn these in over a year.  There was no surgery to the 
knee and no specific complaint of dislocation or recurrent 
subluxation of the kneecaps, and there were no symptoms of 
inflammatory arthritis.  

On clinical evaluation, the veteran's gait was somewhat 
stiff, but did not reveal any limp.  He was able to stand on 
his toes and heels but had to hold onto the examination table 
to do so.  He was able to perform a partial squat, but had 
knee discomfort while performing this maneuver.  Range of 
motion of both knees was performed with measurements made 
using a standard goniometer, showing full extension and 
flexion at both knees from 0 to 140 degrees.  Palpation 
revealed pain along the medial patellar facet bilaterally and 
along the medial joint line bilaterally.  There was no 
effusion at either knee.  There was full knee flexor and 
extensor strength.  Lachman and McMurray tests were both 
negative, bilaterally.  The medial and collateral ligaments 
of the left and right knees showed no laxity.  X-rays 
performed in January 1998 were noted to have reflected normal 
findings.  The diagnosis was chondromalacia of both knees, 
with full range of motion and pain, with locking. 


II.  Analysis

A.  Veterans Claims Assistance Act

The appellant has requested increased ratings for his 
service-connected right and left knee chondromalacia 
disabilities.  Before addressing these issues, the Board 
notes that, in November 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West 2002)), which substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
The new statute revised the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"). 

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.
VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examinations obtained in February 2000, 
January 2001 and October 2002 fulfills these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish 
increased ratings.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Further, in January 1999, the Board remanded the veteran's 
claim for further evidentiary development that included 
obtaining additional VA medical records and records 
considered by the SSA in its 1997 award of disability 
benefits.  In an October 2002 letter, the RO advised the 
veteran of its heightened duty to assist him and the evidence 
he needed to provide to establish increased ratings.  A copy 
of that letter was also sent to the veteran's accredited 
service representative.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  Neither the veteran nor his representative 
responded to the letter.

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claims for increased ratings for left knee and 
right knee chondromalacia.

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  


In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  Separate rating codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7. 
Otherwise, the lower rating will be assigned.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. 4.20.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings, nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  Id. 

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).  Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
Nevertheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability that are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling, and pain on 
movement.  38 C.F.R. § 4.45.

The Board notes that 38 C.F.R. §§ 4.40, 4.45 require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation-of-motion diagnostic codes.  
The Court interpreted these regulations in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, the rating schedule does not 
require a separate rating for pain. Spurgeon v. Brown, 10 
Vet. App. 194 (1997).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55 (1994), 
that compensation for service-connected injury is limited to 
those claims that show present disability and held that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Id. at 58.

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability. The governing norm in these exceptional cases is: 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(2002).

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6. 

The veteran contends that he is entitled to a rating in 
excess of 10 percent for his service-connected left knee and 
right knee disabilities because he has severe pain with 
locking, limited motion, and stiffness with great difficulty 
walking.  On careful review of the pertinent record, the 
Board finds that the criteria for a rating in excess of 10 
percent for the right and left knee disabilities have not 
been met.

The veteran's left and right knee disabilities are currently 
evaluated as 10 percent disabling, rated analogous to the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5255.  
Under those criteria, a 10 percent rating is assigned for 
malunion of the femur with slight knee or hip disability.  
Id.  A 20 percent rating is warranted for malunion of the 
femur with moderate knee or hip disability.  Id.  A 30 
percent rating is warranted for malunion of the femur with 
marked knee or hip disability.  Id.  A 60 percent rating is 
warranted for a fracture of the surgical neck of the femur, 
with a false joint.  Id.  A 60 percent rating may be assigned 
for fracture of the shaft or anatomical neck of the femur, 
with nonunion, without loose motion, and weight bearing 
preserved with the aid of a brace.  Id.  An 80 percent rating 
is assigned for a fracture of the shaft or anatomical neck of 
the femur, with nonunion and loose motion (spiral or oblique 
fracture).  Id.

The Board notes that the objective medical evidence of record 
fails to demonstrate that a higher rating is warranted for 
either the veteran's service-connected right or left knee 
under DC 5255.  There is simply no medical evidence of 
malunion of the femur with moderate knee or hip disability to 
warrant a 20 percent evaluation under this diagnostic code.  
See also Spurgeon, Johnston, supra.

In addition, there are other diagnostic codes that 
potentially relate to impairment of the knee; the veteran is 
entitled to be rated under the diagnostic code that allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath, supra.

Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Evaluations for limitation of flexion of a knee are 
assigned as follows: flexion limited to 45 degrees is 10 
percent disabling; flexion limited to 30 degrees is 20 
percent disabling; and flexion limited to 15 degrees is 30 
percent disabling.  38 C.F.R. § 4.71a, DC 5260. 

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2002).  Arthritis is also rated on the basis of 
limitation of motion of the specific joint or joints 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5010.


However, in this case, the probative medical evidence of 
record is entirely negative for X-ray evidence of left or 
right knee arthritis.  In fact, the most recent X-rays taken 
in January 1998 were entirely normal.  Moreover, repeated VA 
medical examinations do not show that the veteran's right or 
left knee motion has been limited to the extent necessary to 
meet the criteria for ratings in excess of 10 percent.  For 
example, on VA medical examinations in November 1995 and 
May 1996, right and left knee motion was normal.  On VA 
orthopedic examination in February 2000, the right and left 
knee range of motion was from 0 to 120 degrees.  At the most 
recent VA orthopedic examination in October 2002, the 
examiner used a goniometer to determine that range of motion 
of both the left and right knees was from 0 to 140 degrees.  
These findings do not warrant a rating in excess of 10 
percent under the criteria based on limitation of extension 
or flexion.  38 C.F.R. § 4.71, Plate II, DCs 5260, 5261.

When the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  When there is evidence of dislocation 
of the semilunar cartilage of the knee with frequent episodes 
of locking, pain and effusion into the joint, a 20 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, DC 5258.  In 
this case, although the veteran has complained of frequent 
knee locking, there is absolutely no objective medical 
evidence of record of a dislocated semilunar cartilage or 
ankylosis of either knee.  Thus, an evaluation in excess of 
10 percent is not warranted for either the right or the left 
knee under Diagnostic Codes 5256, 5258.

Diagnostic Code 5257 pertains to "other impairment of the 
knee."  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this 
criterion, a 10 percent rating is warranted for slight 
impairment due to recurrent subluxation or lateral 
instability of the knee.  Id.  A 20 percent rating 
contemplates moderate impairment due to recurrent subluxation 
or lateral instability, and a maximum 30 percent rating is 
warranted for severe impairment of the knee.  Id.  Here, the 
record contains no objective or subjective indication of 
instability or subluxation.  In fact, in at the October 2002 
VA examination, the veteran said his knees rarely gave way.  
Thus, a rating in excess of 10 percent is not warranted for 
either the right or the left knee under DC 5257.

Here, the Board notes that the VA General Counsel has 
determined that a claimant with service-connected arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, so long as the evaluation of 
knee dysfunction under both codes does not amount to 
prohibited pyramiding under 38 C.F.R.§ 4.14.  See VAOPGCPREC 
23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and 
VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).  
In this case, however, there is no objective evidence of 
additional disability due to instability or subluxation; 
thus, a separate 10 percent rating is not warranted for 
either the veteran's service-connected right or his left 
knee.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca v. Brown, 8 Vet. App. at 206-07.  In that regard, it 
is noted that the veteran contends that he experiences severe 
right and left knee pain and stiffness with difficulty 
walking.  The objective evidence of record does note pain on 
right and left knee motion, but does not support the 
veteran's assertion that he is unable to walk.  In fact, when 
recently examined by VA in October 2002, the veteran reported 
that he had not worn a hinged knee brace in over a year.  The 
Board recognizes these complaints and symptoms, but there is 
currently no medical evidence of deficits in motor strength, 
muscle atrophy, and the like in either of the service-
connected knees.  Moreover, the functional impairment that 
can be attributed to the veteran's right knee or left knee 
disability has been adequately taken into account in 
assigning the current 10 percent ratings.  After carefully 
reviewing the pertinent evidence of record, the Board finds 
that the criteria for a rating in excess of 10 percent for a 
right knee or a left knee disability have not been met.  The 
veteran's 10 percent rating for each knee is based on his 
complaints of pain, locking, and stiffness.  There is no 
credible evidence that additional factors such as flare-ups 
restricts motion to such an extent that the criteria for a 
rating higher than 10 percent would be justified for either 
the service-connected left or right knee.


As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
right knee disability.  While he clearly is impaired due to a 
host of disabilities, including non-service-connected vertigo 
and a back disorder, there is no indication that his right 
knee and left knee disabilities, in and of themselves, are 
productive of marked interference with employment, 
necessitate frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional.  Thus, the Board will not consider referral for 
consideration of an extra-schedular rating.  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim for 
an rating in excess of 10 percent for the veteran's right 
knee disability, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  The 
same is true for the veteran's service-connected left knee 
disability.  As the preponderance of the evidence is against 
the claim for an rating in excess of 10 percent for the 
veteran's left knee disability, the benefit-of-the-doubt 
doctrine is inapplicable for that knee as well, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (old 
and new version); Gilbert, supra.  


ORDER

An evaluation in excess of 10 percent for right knee 
chondromalacia is denied.

An evaluation in excess of 10 percent for left knee 
chondromalacia is denied.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

